The case was considered as if it contained a plea setting ■out that the plaintiff was the servant, and in the employment when taken up by the defendant, of the Hon. Daniel Webster, a Senator of the United States, whom he was then •attending, and but temporarily resident in the District.
The counsel for the plaintiff said that this by-law was inconsistent with the provisions of the charter, which confers no authority upon the corporation to pass this enactment.
The attorney for the corporation said that this very point was decided in the case of Lloyd Nicholls vs. Fielder Burch,† about four years ago, when the court were unanimously of ■opinion that the charter gave the corporation of Washington competent power to pass the law.
Under the proviso that the act “ shall not be construed to apply to or affect the condition of any negro or mulatto who *135may be attached to or in the service of any transient person •or member of Congress, while in such employment, or who may have been sent to the city on business of his employer,” the counsel for plaintiff prayed the court to instruct the jury that if they shall be of opinion that Charles H. Brown was in the employment of Hon. Daniel Webster, then a •Senator of Congress, at the time of the arrest, the act has uo application to him and affords no justification to the officer making the arrest.
Which the court refused to give, and said that the corporation has full authoi’ity to pass the law ; and that the plaintiff', to come within the proviso and exception to the general principle of the law, must show that he exhibited the evidence of his exemption from its general provisions to the officer making the arrest j and upon the trial prove in evidence that he did so exhibit it.
Verdict and judgment for defendant.
Counsel for plaintiff moved for a new trial because the court misdirected the jury.
Motion overruled.

 5 Cranch C. C., 553.